         Case 1:20-cv-01957-LTS-SDA Document 6 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            5/18/2020
Heidy Rosina Filomeno,

                               Plaintiff,
                                                             1:20-cv-01957 (LTS) (SDA)
                   -against-
                                                             ORDER OF SERVICE
Commissioner of Social Security,                             AND SCHEDULING ORDER

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of New

York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for which the filing

fee has been waived. (See Order, ECF No. 4.)

       Within 90 days of the date of this Order, the Commissioner must serve and file the

Electronic Certified Administrative Record (e-CAR), which will constitute the Commissioner’s

answer, or otherwise move against the Complaint. The parties otherwise shall comply with the

Standing Order regarding Motions for Judgment on the Pleadings in Social Security Cases

entered by the Court on March 4, 2020. (See Standing Order, ECF No. 3.)

SO ORDERED.

DATED:         New York, New York
               May 18, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
